
	

113 S370 IS: Teaching Geography Is Fundamental Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 370
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Cochran (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve and expand geographic literacy among
		  kindergarten through grade 12 students in the United States by improving
		  professional development programs for kindergarten through grade 12 teachers
		  offered through institutions of higher education.
	
	
		1.Short titleThis Act may be cited as the
			 Teaching Geography Is Fundamental
			 Act.
		2.Geography
			 educationTitle II of the
			 Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended—
			(1)by redesignating
			 part C (20 U.S.C. 1041) as part D;
			(2)by redesignating
			 section 261 (20 U.S.C. 1041) as section 291; and
			(3)by inserting
			 after part B (20 U.S.C. 1031 et seq.) the following:
				
					CGeography
				education
						261.FindingsCongress makes the following
				findings:
							(1)The economic
				stature and competitiveness of the United States requires increasingly
				sophisticated levels of geographic knowledge and mastery of geographic
				tools.
							(2)It is estimated
				that the United States geospatial industry generated $73,000,000,000 in revenue
				last year, with 500,000 high-wage jobs and that the industry is growing at
				between 25–30 percent per year. This burgeoning industry will not be able to
				maximize its growth potential without a sustained Federal investment in
				geography education.
							(3)A 2012 report by
				a Council on Foreign Relations task force, U.S. Education Reform and National
				Security, states that the lack of global awareness among United States citizens
				increasingly jeopardizes their ability to interact with local and global peers,
				or participate meaningfully in business, diplomatic, and military
				situations.
							(4)Geographic
				literacy is essential to a well prepared citizenry in the 21st century because
				geographic factors assume greater importance as the world’s economies,
				societies, and political structures grow more global in scale.
							(5)The 2010 National
				Assessment of Educational Progress in geography shows that fewer than 30
				percent of students tested in grades 4, 8, and 12 scored at grade-level or
				above. These scores have stayed the same or gotten worse, since the last time
				the test was administered in 2001.
							(6)The National
				Academy of Sciences urged creation of a national program to improve the
				geographic competence of the United States general population and the school
				age population.
							(7)Geography is one
				of the core academic subjects defined under the Elementary and
				Secondary Education Act of 1965.
							(8)A recent National
				Geographic Society survey found that all 50 States and the District of Columbia
				recognize geography in their curricula or content standards, and an increasing
				number require geography for graduation and include geography in mandated
				statewide assessments.
							(9)Seven of 10
				educators responding to a National Geographic survey felt their professional
				development opportunities in geography were inadequate and half believed their
				schools had inadequate basic materials for teaching geography.
							(10)The National
				Geographic Society has spent more than 25 years pioneering an extraordinarily
				effective national program for improving the teaching of geography by engaging
				university faculty geographers and highly trained teachers in State Geographic
				Alliances dedicated to providing high-quality professional development
				opportunities for kindergarten through grade 12 teachers.
							(11)More than 80
				colleges and universities in all 50 States have received grants from the
				National Geographic Society to support State Geographic Alliances and their
				professional development programs. Alliance-trained kindergarten through grade
				12 teachers and their higher education partners conduct workshops, develop
				localized teaching materials, and facilitate communication among thousands of
				teachers whose responsibilities include teaching of geography in various
				formats and grade levels.
							(12)A study by
				Mid-continent Research for Education and Learning that assessed student
				academic achievement in geography on the National Assessment of Educational
				Progress showed that students taught by Alliance-trained teachers outperformed
				other students by almost 10 percent.
							(13)We live in a
				changing world with multiple and evolving threats to national security,
				including terrorism, asymmetrical warfare, and social unrest. As the nature of
				the threat evolves, so do the tools, knowledge, and skills needed to respond. A
				2013 National Academies report states that it is likely that qualified GIS
				(Geography Information Systems) and remote sensing experts are already hard to
				find. Long before 2030, competition and a small number of graduates will likely
				result in shortages in all emerging areas and in the core areas of cartography,
				photogrammetry, and geodesy.
							262.Purpose and
				objectives
							(a)PurposeThe
				purpose of this part is to—
								(1)promote
				geographic literacy and improved understanding of global cultures among
				kindergarten through grade 12 students by expanding programs that employ the
				geographic knowledge and expertise of faculty members in institutions of higher
				education for the benefit of kindergarten through grade 12 teachers; and
								(2)otherwise advance
				geographic literacy.
								(b)ObjectivesThe
				objectives of this part are the following:
								(1)To increase
				students’ knowledge of, and achievement in, standards-based geography to enable
				the students to become better informed and more productive citizens.
								(2)To increase the
				number of highly qualified teachers of United States and world geography and to
				enable the teachers—
									(A)to improve
				student mastery of geographic principles; and
									(B)to increase
				practical applications of those principles.
									(3)To encourage
				geographic education research, to develop and disseminate effective
				instructional materials, and to promote replication of best practices and
				exemplary programs that foster geographic literacy.
								(4)To assist States
				in measuring the impact of education in geography.
								(5)To leverage and
				expand private and public support for geography education partnerships at
				national, State, and local levels.
								263.Grant program
				authorized
							(a)In
				generalThe Secretary is
				authorized to award a grant to a national nonprofit education organization or a
				consortium of national nonprofit education organizations (referred to in this
				part as an eligible entity) that has as its primary purpose the
				improvement of the quality of student understanding of geography through
				effective teaching of geography in the Nation’s classrooms.
							(b)ApplicationAn
				eligible entity that desires a grant under this part shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require.
							264.Use of
				funds
							(a)Direct
				activitiesAn eligible entity that receives a grant under this
				part shall use not more than 25 percent of the funds made available through the
				grant for a fiscal year to—
								(1)strengthen and
				expand the eligible entity’s relationships with institutions of higher
				education and with State and local agencies and other public and private
				organizations with a commitment to geography education and the benefits of
				geography education;
								(2)support and
				promote research-based training of teachers of geography and related
				disciplines in kindergarten through grade 12 as a means of broadening student
				knowledge of the world, including the dissemination of information on effective
				practices and research findings concerning the teaching of geography;
								(3)support research
				on effective geography teaching practices and the development of assessment
				instruments and strategies to document student understanding of
				geography;
								(4)convene national
				conferences on geography education to assess the current State of geographic
				literacy and to identify strategies for improvement; and
								(5)develop and
				disseminate appropriate research-based materials to foster geographic
				literacy.
								(b)Subgrants
								(1)In
				generalAn eligible entity that receives a grant under this part
				shall use not more than 75 percent of the funds made available through the
				grant for a fiscal year to award subgrants to eligible recipients.
								(2)Eligible
				recipient definedIn this part, the term eligible
				recipient means an institution of higher education associated
				with—
									(A)a State
				geographic alliance;
									(B)a nonprofit
				educational organization;
									(C)a State
				educational agency or local educational agency; or
									(D)a partnership
				between or among an alliance, organization, or agency described in subparagraph
				(A), (B) or (C).
									(3)Eligible
				recipient applications
									(A)SubmissionAn
				eligible recipient that desires to receive a subgrant under this part shall
				submit an application to the eligible entity at such time, in such manner, and
				accompanied by such information as the eligible entity may require.
									(B)Review
										(i)In
				generalThe eligible entity shall invite individuals described in
				clause (ii) to review all applications from eligible recipients for a subgrant
				under this part and to make recommendations to the eligible entity regarding
				the approval of the applications.
										(ii)ReviewersThe
				individuals the eligible entity shall invite to review applications are the
				following:
											(I)Leaders in the
				field of geography education.
											(II)Such other
				individuals as the eligible entity may determine are necessary or
				desirable.
											(4)Subgrant uses
				of fundsAn eligible recipient that receives a subgrant under
				this part shall use the subgrant funds for 1 or more of the following
				activities:
									(A)Conducting
				teacher training programs that use effective and research-based approaches to
				the teaching of geography at the kindergarten through grade 12 level.
									(B)Applying
				Geographic Information System (GIS) or other geographic technological tools to
				the teaching of geography.
									(C)Applying Internet
				and other distance learning technology to the teaching of geography or to the
				continuing education of teachers.
									(D)Promoting
				rigorous academic standards and assessment techniques to guide and measure
				student performance in geography.
									(E)Promoting
				research in geography education, emphasizing research that leads to improving
				student achievement.
									(F)Carrying out
				local, field-based activities for teachers and students to improve their
				knowledge of the concepts and tools of geography while enhancing understanding
				of their home region.
									(G)Promoting
				comparative studies of world cultures, economies, and environments.
									(H)Encouraging
				replication of best practices and model programs to promote geographic
				literacy.
									(I)Developing and
				disseminating effective, research-based geography learning materials.
									(J)Convening
				State-based conferences to assess the state of geographic literacy and to
				identify strategies for improvement.
									(5)Matching
				requirements
									(A)In
				generalIn order to be eligible to receive a subgrant under this
				part, an eligible recipient shall provide assurances in the application
				submitted under paragraph (3) to provide matching funds as described in
				subparagraph (B) towards the costs of the activities assisted under the
				subgrant.
									(B)AmountAn
				eligible recipient shall provide matching funds in an amount equal to 20
				percent of the subgrant funds received under this part for the second and each
				succeeding fiscal year for which subgrant funds are received.
									(C)Source of
				matching fundsMatching funds may be provided in cash or in kind,
				fairly evaluated, including facilities, staffing salaries, and educational
				materials.
									265.Administrative
				costsAn eligible entity that
				receives a grant under this part for a fiscal year, and each eligible recipient
				receiving a subgrant under this part for a fiscal year, may use not more than
				15 percent of the funds made available through the grant or subgrant,
				respectively, for administrative costs.
						266.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $15,000,000 for fiscal
				year 2014 and each of the 4 succeeding fiscal
				years.
						.
			
